Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note: Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. That is, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor had possession of the claimed invention at the time of filing. Also, for functional limitations, it is not necessarily sufficient to merely repeat the claimed function in the written description or in a flowchart. The steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
As to claims 1, 9, 10:	 Claim 1 recites “the one or more hardware processors estimate … such that a sum of the second landmark and a matching error in the correspondence is reduced”;	Claim 9 recites “the estimating estimates the third position information and the correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced”; and	Claim 10 recites “the estimating estimates the third position information and the correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced”. 	The steps/procedure taken to perform the claimed estimation are not described by the original disclosure with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The instant specification mentions that errors may be estimated (e.g. spec at pages 11-12), but there is not a showing of a particular way in which the estimation is performed such that a result of the observation error and the matching error being reduced is achieved as claimed. Nor is there a showing of the particular attributes being manipulated, or how they are manipulated, in order to achieve “estimate … such that a sum … is reduced” as claimed.  That is, how the inventor intended the third position information and correspondence to be estimated such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced is not sufficiently disclosed so that the inventor has reasonably conveyed possession of the invention. Equation 1 merely shows E(P, L, W|M,V) is equivalent to a sum of an observation error and a matching error in the correspondence. That is, Equation 1 does not relate how a sum of an observation error and a matching error in the correspondence is reduced as claimed. Though one of ordinary skill could recognize many different ways in which optimization may be performed, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. The inventor has not shown possession of the claimed invention at the time the application was filed.
Claims 2-8 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “estimate third position information and correspondence … such that … a sum of an observation error of the second landmark and matching error in the correspondence is reduced, where the observation error being observed from at least one of the position and the pose specified by the third position information”. The reader is left in question as to what protection is sought.	The particular correspondence to which the phrase “the correspondence” refers cannot be determined. It appears “the correspondence” may get its antecedent basis from the recitation of “the estimating estimates third position information and correspondence”. If so, it is not understood in what way the correspondence may be estimated based on itself, what the estimation achieves as an ultimate result, and whether “the correspondence” as claimed is different than the correspondence that is ultimately estimated. That is, does a reduction of the sum occur as a result of the estimating process, or is it simply a contingent limitation (see MPEP 2111.04(II))? Can one of the errors be reduced without the other errors being reduced? Can one of the errors (matching error / observation error) be reduced without the other error(s) being reduced? It appears the elements of the estimation have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought. Moreover, the scope of the claim cannot be determined in light of the specification.	Additionally, the reader is left questioning as to what protection is sought with regard to “estimate third position information … such that … an observation error of the second landmark … is reduced, where the observation error being observed from at least one of the position and the pose specified by the third position information”.  Specifically, it is not understood in what way the third information may be estimated based on itself, what the estimation achieves as an ultimate result, and whether “the observation error being observed from at least one of the position and the pose specified by the third position information” as claimed may be different than the third position information and correspondence that is ultimately estimated.  That is, does the estimating cause a reduction in the sum, or is “such that a sum … is reduced” simply a contingent limitation/intended result (see MPEP 2111.04)? It appears the elements of the estimation have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought. Moreover, the scope of the claim cannot be determined in light of the specification.	For instance, the instant specification mentions that errors may be estimated (e.g. spec at pages 11-12), but there is not a showing of a particular way in which the estimation is performed such that a result of the observation error and the matching error being reduced is achieved as claimed. Nor is there a showing of the particular attributes being manipulated, or how they are manipulated, in order to achieve “estimate … such that a sum … is reduced” as claimed. For example, Equation 1 merely shows E(P, L, W|M,V) is equivalent to a sum of an observation error and a matching error in the correspondence. That is, Equation 1 does not relate how a sum of an observation error and a matching error in the correspondence is reduced as claimed.
Claim 5 recites the limitation "the relative position and the pose of the moving object specified by the third position information".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 9 recites “the estimating estimates the third position information and the correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced, where the observation error being observed from at least one of the position and the pose specified by the third position information”.	The particular correspondence to which the phrase “the correspondence” refers cannot be determined. It appears “the correspondence” may get its antecedent basis from the recitation of “the estimating estimates third position information and correspondence”. If so, it is not understood in what way the correspondence may be estimated based on itself, what the estimation achieves as an ultimate result, and whether “the correspondence” as claimed is different than the correspondence that is ultimately estimated. That is, does a reduction of the sum occur as a result of the estimating process, or is it simply a contingent limitation (see MPEP 2111.04(II))? Can one of the errors (matching error and observation error) be reduced without the other errors being reduced? It appears the elements of the estimation have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought. Moreover, the scope of the claim cannot be determined in light of the specification.	Additionally, the reader is left questioning as to what protection is sought with regard to “estimates the third position information … such that … an observation error of the second landmark … is reduced, where the observation error being observed from at least one of the position and the pose specified by the third position information”. Specifically, it is not understood in what way the third information may be estimated based on itself, what the estimation achieves as an ultimate result, and whether “the observation error being observed from at least one of the position and the pose specified by the third position information” as claimed may be different than the third position information and correspondence that is ultimately estimated. That is, does the estimating cause a reduction in the sum, or is “such that a sum … is reduced” simply a contingent limitation/intended result (see MPEP 2111.04)? It appears the elements of the estimation have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought. Moreover, the scope of the claim cannot be determined in light of the specification.	For instance, the instant specification mentions that errors may be estimated (e.g. spec at pages 11-12), but there is not a showing of a particular way in which the estimation is performed such that a result of the observation error and the matching error being reduced is achieved as claimed. Nor is there a showing of the particular attributes being manipulated, or how they are manipulated, in order to achieve “estimate … such that a sum … is reduced” as claimed. For example, Equation 1 merely shows E(P, L, W|M,V) is equivalent to a sum of an observation error and a matching error in the correspondence. That is, Equation 1 does not relate how a sum of an observation error and a matching error in the correspondence is reduced as claimed.
Claim 10 recites “the estimating estimates the third position information and the correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced, where the observation error being observed from at least one of the position and the pose specified by the third position information”.	The particular correspondence to which the phrase “the correspondence” refers cannot be determined. It appears “the correspondence” may get its antecedent basis from the recitation of “the estimating estimates third position information and correspondence”. If so, it is not understood in what way the correspondence may be estimated based on itself, what the estimation achieves as an ultimate result, and whether “the correspondence” as claimed is different than the correspondence that is ultimately estimated. That is, does a reduction of the sum occur as a result of the estimating process, or is it simply a contingent limitation (see MPEP 2111.04(II))? Can one of the errors (matching error and observation error) be reduced without the other errors being reduced? It appears the elements of the estimation have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought. Moreover, the scope of the claim cannot be determined in light of the specification.	Additionally, the reader is left in question as to what protection is sought with regard to “estimate third position information … such that … an observation error of the second landmark … is reduced, where the observation error being observed from at least one of the position and the pose specified by the third position information”. Specifically, it is not understood in what way the third information may be estimated based on itself, what the estimation achieves as an ultimate result, and whether “the observation error being observed from at least one of the position and the pose specified by the third position information” as claimed may be different than the third position information and correspondence that is ultimately estimated. That is, does the estimating cause a reduction in the sum, or is “such that a sum … is reduced” simply a contingent limitation/intended result (see MPEP 2111.04)? It appears the elements of the estimation have a similar basis and are thus so interrelated that the reader is left in question as to the scope of protection being sought. Moreover, the scope of the claim cannot be determined in light of the specification.	For instance, the instant specification mentions that errors may be estimated (e.g. spec at pages 11-12), but there is not a showing of a particular way in which the estimation is performed such that a result of the observation error and the matching error being reduced is achieved as claimed. Nor is there a showing of the particular attributes being manipulated, or how they are manipulated, in order to achieve “estimate … such that a sum … is reduced” as claimed. For example, Equation 1 merely shows E(P, L, W|M,V) is equivalent to a sum of an observation error and a matching error in the correspondence. That is, Equation 1 does not relate how a sum of an observation error and a matching error in the correspondence is reduced as claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As best can be understood, claim 1 recites an abstract idea of “store … information”, “acquire … information”, and “estimate”. 	The recited limitations above are an abstract idea that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In addition, the recited abstract idea of “store … information”, “acquire … information”, and “estimate” above, is a process that, under the broadest reasonable interpretation, covers performance of the limitations by human analog. That is, other than reciting: “one or more hardware processors” nothing in the claim precludes the abstract idea from practically being performed in the mind and by an operator using generic computer components. For instance, a person can manually/mentally store information, acquire information as mere pre-solution activity, and estimate position information and correspondence such that a sum of errors is reduced as claimed.	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “one or more hardware processors” to perform the above recited abstract idea. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more hardware processors” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
As best can be understood, claims 2-8 do not add any additional elements or impose any meaningful limitations on practicing the abstract idea.
As best can be understood, claim 9 recites an abstract idea of “storing … information”, “acquiring … information”, and “estimating”. 	The recited limitations above are an abstract idea that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In addition, the recited abstract idea of “storing … information”, “acquiring … information”, and “estimating” above, is a process that, under the broadest reasonable interpretation, covers performance of the limitations by human analog. That is, other than reciting: “a computer” and “a storage device”, nothing in the claim precludes the abstract idea from practically being performed in the mind and by an operator using generic computer components. For instance, a person can manually/mentally store information, acquire information as mere pre-solution activity, and estimate position information and correspondence such that a sum of errors is reduced as claimed.	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “a computer” and “a storage device” to perform the above recited abstract idea. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a computer” and “a storage device” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
As best can be understood, claim 10 recites an abstract idea of “storing … information”, “acquiring … information”, and “estimating”. 	The recited limitations above are an abstract idea that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In addition, the recited abstract idea of “storing … information”, “acquiring … information”, and “estimating” above, is a process that, under the broadest reasonable interpretation, covers performance of the limitations by human analog. That is, other than reciting: “a non-transitory computer readable medium”, “a computer”, and “a storage device”, nothing in the claim precludes the abstract idea from practically being performed in the mind and by an operator using generic computer components. For instance, a person can manually/mentally store information, acquire information as mere pre-solution activity, and estimate position information and correspondence such that a sum of errors is reduced as claimed.	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements “a non-transitory computer readable medium”, “a computer”, and “a storage device” to perform the above recited abstract idea. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a non-transitory computer readable medium”, “a computer”, and “a storage device” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwant et al. (US 2018/0165831 A1).
As to claims 1, 9-10, as best can be understood, Kwant teaches an estimation device comprising:	 a storage device configured to store therein first position information, the first position information indicating at least one of a position of and a pose of a first landmark in a map (a plurality of reference static features stored in association with a digital database, library, and/or map tile of a digital map based on the observed position, observed pose, or both. [6]); and	one or more hardware processors (at least see an apparatus is provided that comprises at least one processor – [8]) configured to:	acquire second position information, the second position information indicating at least one of a position of and a pose of a second landmark around a moving object (w.r.t 206, F.6; At block 206, a first image is captured. For example, the vehicle apparatus 20 may capture a first image. For example, the vehicle apparatus 20 may comprise means, such as image capturing device 32, processor 22, and/or the like, for capturing a first image. The first captured image may be an image, video, and/or the like of the surroundings of the vehicle 5 and/or vehicle apparatus 20 onboard the vehicle 5. The first captured image may comprise one or more features. For example, the first captured image may comprise one or more non-static features and one or more static features. – [56]); and	 estimate third position information and correspondence between the first landmark and the second landmark, based on the first position information and the second position information, the third position information indicating at least one of a position of and a pose of the moving object in the map, wherein 	the one or more hardware processors estimate the third position information and the correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced, where the observation error being observed from  at least one of the position and the pose specified by the third position information (see At block 216, the generated three dimensional image may be compared to the reference image. For example, the vehicle apparatus 20 may compare the location and/or orientation of the static features in the generated three dimensional image to the location and/or orientation of the reference static features in the reference image. For example, the vehicle apparatus 20 may comprise means, such as the processor 22, pose error network 34, and/or the like, for comparing the location and/or orientation of the static features in the generated three dimensional image to the location and/or orientation of the reference static features in the reference image. In example embodiments, the error pose network 34 may implicitly compare the generated three dimensional image and the reference image. For example, the missregistration and/or relative pose difference between the reference image and the generated three dimensional image may be determined. In some embodiments a three dimensional image may not be generated and the location of the static features within the first and/or second captured images and the three dimensional information/data for the static features may be compared to corresponding information/data for the reference static features. – [61]; At block 218, a correction to the observed position and/or pose of the vehicle 5 and/or the vehicle apparatus 20 may be determined. For example, the vehicle apparatus 20 may determine a correction to the observed position and/or pose. For example, the vehicle apparatus 20 may comprise means, such as the processor 22, pose error network 34, and/or the like, for determining a correction to the observed position and/or pose of the vehicle 5 and/or vehicle apparatus 20. In an example embodiment, the correction is determined based on the result of the comparison of the three dimensional image and the reference image. For example, the correction may be determined based on the comparison of the location and/or orientation of the static features identified in the generated three dimensional image to the reference static features in the reference image. For example, the correction may be determined based on the average translation and/or rotation that must be performed to align each of the reference static features in the reference image with the corresponding static features in the generated three dimensional image. – [62]; w.r.t 208, 212, 214, 216, 218, F.6).
As to claim 2, as best can be understood, Kwant teaches the estimation device according to claim 1, wherein the hardware processors are configured to further limit the first landmark to be matched, for each second landmark, wherein 	the one or more hardware processors estimate correspondence between the first landmark limited by the one or more hardware processors and the second landmark (w.r.t 204 - F.6, landmarks are limited according their pose and location relative to the determined position and pose at step 202; e.g. For example, the reference image may be an expected view of one or more static features at the observed position and/or pose. – [55]).
As to claim 3, as best can be understood, Kwant teaches the estimation device according to claim 2, wherein one or more hardware processors limit the first landmark to be matched, based on at least one of position, pose, shape, type, and state of the second landmark (w.r.t 204 - F.6, landmarks are limited according their pose and location relative to the determined position and pose at step 202; e.g. For example, the reference image may be an expected view of one or more static features at the observed position and/or pose. – [55]).
As to claim 4, as best can be understood, Kwant teaches the estimation device according to claim 2, wherein the storage device stores therein a plurality of pieces of map data (one or more static features at the observed position and/or pose – [55]) including the first position information, 	the one or more hardware processors limit the first landmark to be matched, for each map data, and 	the one or more hardware processors estimate the third position information and correspondence between the first landmark limited by the one or more hardware processors, for each map data (the one or more static features in the map are matched to static features that were captured at step 206, 208 – F.6).
As to claim 5, as best can be understood, Kwant teaches the estimation device according to claim 1, wherein one or more hardware processors further acquire relative motion information indicating at least one of a sequential relative position and a pose of the moving object (a second image is captured in sequence, 210, F.6), and 	the one or more hardware processors estimate the third position information and the correspondence such that the observation error, the matching error, and a relative motion error indicating an error between at least one of the relative position and the pose of the moving object specified by the third position information and at least one of a relative position and a pose included in the relative motion information are reduced (214, 216, 218, F.6).
As to claim 8, as best can be understood, Kwant teaches the estimation device according to claim 1, wherein one or more hardware processors estimate the correspondence by setting a one-to-one correspondence between the second landmark and the first landmark (Kwant: In an example embodiment, the reference image and the static features therein may be used to guide the identification of the static features in the captured image. – [57]; In an example embodiment, at least one static feature is identified in the second image that corresponds to a static feature identified in the first image. – [59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwant as applied to claim 5 above, and further in view of Babu et al. (US 2021/0080259 A1).
As to claim 6, as best can be understood, Kwant teaches the estimation device according to claim 5.	However, “wherein a scale of the relative motion information differs from a scale of the map including the first position information, and the one or more hardware processors change the scale of the relative motion information to the scale of the map and calculates the relative motion error” may not be explicitly disclosed.	In a related invention, Babu teaches wherein a scale of the relative motion information differs from a scale of the map including the first position information, and the one or more hardware processors change the scale of the relative motion information to the scale of the map and calculates the relative motion error (measurements are changed to a common time scale, Babu: 1010, 1012, 1014, 1016, F.10; The exteroceptive sensor may be a camera. The tracking state may include one or more of a position of the device, a velocity of the device, and an orientation of the device. The controller may be further programmed to update the time offset with an amount of time that minimizes a distance between motion states estimated by a model predicting device motion based on the second set of measurement data and a model predicting device motion based on the first set of measurement data that is shifted by the time offset and the amount of time. The controller may be further programmed to receive an activity type that is based on IMU data, and transfer the activity type to the exteroceptive sensor core. The controller may be programmed to receive an activity type that is based on IMU data, and change a model for estimating the tracking state based on the activity type. The controller may be further programmed to estimate the tracking state by minimizing a cost function that includes a difference between the tracking state estimated by propagating a previous tracking state derived from the second set of measurement data and the tracking state predicted by the model based on the activity type. The controller may be further programmed to perform an optimization method to minimize the total error. – [7]). 	It would have been obvious to incorporate the teachings of Babu into the system of Kwant as described. The motivation being to better minimize error.
As to claim 7, as best can be understood, the combination teaches the estimation device according to claim 6, wherein the one or more hardware processors calculate a scale in calculating the relative motion error, for at least one of a position and a pose of the moving object at each time (Babu: 1010, 1012, 1014, 1016, F.10).

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to “estimate the third position information and correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced”, beginning on page 8, “regarding the section §112(a) rejection, the claims have been amended to recite “a sum of an observation error and a matching error in the correspondence” consistent with the explanation of Equation (1) at pages 11-12 of the Specification. Applicant respectfully submits that Equation (1) clearly provides “a showing of the particular variables being controlled and how they are controlled in order to achieve such a reduction” as claimed.	However, the examiner respectfully disagrees.	note: whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. That is, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor had possession of the claimed invention at the time of filing. Also, for functional limitations, it is not necessarily sufficient to merely repeat the claimed function in the written description or in a flowchart. The steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.	In this case, the steps/procedure taken to perform the “estimate” are not described by the original disclosure with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The instant specification mentions that errors may be estimated (e.g. spec at pages 11-12), but there is not a showing of a particular way in which the inventor intended the estimation be performed such that a result of the observation error and the matching error being reduced is achieved as claimed. For instance, Equation 1 merely shows E(P, L, W|M,V) is equivalent to a sum of an observation error and a matching error in the correspondence. Additionally, there is not a sufficient showing of the particular attributes being manipulated, or how they are manipulated, in order to achieve “estimate … such that a sum … is reduced” as claimed. That is, how the inventor intended the third position information and correspondence to be estimated such that a sum of an observation error and a matching error in the correspondence is reduced is not sufficiently disclosed. Though one of ordinary skill could recognize many different ways in which optimization may be performed, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. The inventor has not shown possession of the claimed invention at the time the application was filed.
Applicant argues, beginning at the bottom of page 8, that the claimed invention is integrated into a practical application because it contributes to an improvement to the functioning of the computer itself.	However, the examiner respectfully disagrees.	With respect to an improvement to the functioning of a computer itself, a disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. That is, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. See MPEP 2106.04(d)(1) and MPEP 2106.05(a). As best can be understood in this case, the judicial exception does not improve the functioning of the computer itself. Rather, the claim only recites additional elements “a computer” and “a storage device” to perform the judicial exception. 
Applicant argues, beginning at the bottom of page 9, that Assuming arguendo that the comparison between the “three dimensional information” and the “reference image” corresponds to a matching error in the correspondence of Claim 1, Kwant nevertheless lacks any disclosure or suggestion of estimating “an observation error of the second landmark that is observed from at least one of the position and the pose specified by the third position information” with the estimation of a matching error in the correspondence at the same time. Namely, Applicant respectfully submits that Kwant lacks the disclosure or suggestion of “estimating the third position information and the correspondence such that a sum of an observation error of the second landmark and a matching error in the correspondence is reduced, where the observation error is observed from at least one of the position and the pose specified by the third position information” as recited in the amended Claim 1.	However, as best can be understood, the examiner respectfully disagrees.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., estimating “an observation error of the second landmark that is observed from at least one of the position and the pose specified by the third position information” with the estimation of a matching error in the correspondence at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




/ADAM D TISSOT/Primary Examiner, Art Unit 3663